DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 71-72, 74 and 90 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 71 recites the limitation "the hook material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 72 recites the limitation "the hook material" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 74 recites the limitation "the garment facing surface" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 90 recites the limitation "the removable protector" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 49-50 and 52-85 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Martin, Sr. (US 10,188,558).
	With reference to claim 49, Martin, Sr. (hereinafter “Martin”) discloses a male incontinence guard as set forth in the abstract.  Martin incorporates Busam et al. (US 7,744,576) in col. 4, lines 54-60.
Busam et al. (hereinafter “Busam”) discloses a fluid-impermeable comprising a fluid-impermeable backsheet (26), a fluid-permeable topsheet (24) forming a body-facing surface of the guard (figure 2), and an absorbent body arranged (28) between said backsheet and said topsheet (figure 2), 

[AltContent: textbox (longitudinal extension)][AltContent: arrow]
[AltContent: arrow][AltContent: textbox (second fold line)][AltContent: textbox (first fold line)][AltContent: textbox (first side region)][AltContent: textbox (second side region)][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (central
region)][AltContent: arrow][AltContent: textbox (lower portion)][AltContent: arrow][AltContent: textbox (upper portion)][AltContent: arrow][AltContent: textbox (transverse extension)][AltContent: arrow]
    PNG
    media_image1.png
    597
    852
    media_image1.png
    Greyscale



Martin also provides a first side region, a second side region and a central region located therebetween (figure 4 above) wherein a first fold line is provided between the 
The first side region is configured to be folded along the first fold line over the central region (figure 6) and the second side region is configured to be folded along the second fold line over the central region such that the first side region at least partially overlaps the second side region to form a first overlap region as shown in figure 7.
[AltContent: oval][AltContent: textbox (overlap region)][AltContent: arrow]
    PNG
    media_image2.png
    488
    705
    media_image2.png
    Greyscale

The first and second regions include a fastening material (58 A-E) on the backsheet of the guard and the fastening material is at least partially disposed in the first overlap region as shown in figure 7.

In this case, D1 (measuring 3 inches) + D2 (measuring 3 inches) measures a total of 6 inches which is greater than the distance (D3) which measures 3 inches as set forth in col. 7, line 12.
With reference to claim 50, Martin discloses an incontinence guard wherein the fastening material (58b,58c) is configured to fasten the first and second side regions to each other in a first folded configuration when the first and second side regions are folded along the first and second fold lines as shown in figure 7.
As to claim 52, Martin discloses an incontinence guard wherein the fastening material in the first overlap region has an area comprising at 100% of the area of the first overlap region as shown in annotated figure 7 above.
	Regarding claim 53, Martin discloses an incontinence guard wherein, in the first folded configuration, the first and second side regions substantially completely cover an absorbing surface of the guard in the upper portion of the guard as shown in figures 7 and 13.
	With respect to claim 54, Martin discloses an incontinence guard wherein the first side region and the second side region comprise a fastening material (58B,58C) on the backsheet (20) as shown in figure 5.

As to claims 58, 62-64 and 78, Martin discloses an incontinence guard wherein the guard comprises a third fold line (36A) extending in a transverse direction (cl. 62) and perpendicular to (cl. 63) and intersects (cl. 64) first and second fold lines to define a lower end region below the third fold line as shown in figure 4.
With reference to claim 59, Martin discloses an incontinence guard wherein the guard may be provided in a first folded configuration and also include the lower end region folded along the third fold line to form a second folded configuration in which the lower end region at least partially overlaps the first and second side regions to form a second overlap region as shown in figures 5-7.
	Regarding claim 60, Martin discloses an incontinence guard wherein, when the guard is in the second folded configuration, the first and second side regions, and the lower end region cooperate to substantially completely cover an absorbent surface of the guard as shown in figures 7 and 13.
	As to claim 61, Martin discloses an incontinence guard wherein the first overlap region and the second overlap region at least partially overlap each other when the guard is in the second folded configuration as shown in figures 7 and 13.
With reference to claim 65, Martin discloses an incontinence guard wherein at least one of the fold lines is discontinuous as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).

Regarding claim 66, Martin discloses an incontinence guard wherein the guard is pre- folded along at least one of the fold lines as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses pre- folding along at least one of the fold lines as shown in figure 10.
	As to claims 67-68 and 80-81, Martin discloses an incontinence guard wherein the guard comprises an additional, absorbent (cl. 68,81) layer (62) in the central region of the guard, and wherein at least one of the fold lines is formed by an edge of the additional layer as shown in figures 12-13.
	Regarding claims 69 and 82, Martin discloses an incontinence guard wherein at least one of the fold lines is formed by an edge of the fastening material (58E) as shown in figure 9. 
	With respect to claim 70, Martin discloses an incontinence guard wherein the fastening material is a mechanical fastening material as set forth in col. 6, lines 46-47.
Regarding claims 71-72, Martin discloses an incontinence guard wherein the hook material is a hook patch as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses a hook patch (126) that is integrally formed in the backsheet (cl. 72) as shown in figure 5.

Roe et al. (hereinafter “Roe”) discloses a topsheet comprised of a spunbond, carded, nonwoven or woven material as set forth in col. 5, lines 46-62.
The instant specification discloses that these materials are suitable to engage a hook fastening as set forth on page 5, lines 34-37.
With reference to claim 74, Martin discloses an incontinence guard wherein the central region comprises an additional fastening material (58A) on the garment facing surface as shown in figure 7.
With respect to claim 75, Martin discloses an incontinence guard wherein the fastening material comprises an adhesive as set forth in col. 6, lines 49-51.
	As to claim 76, Martin discloses an incontinence guard wherein at least the first and second fold lines extend in a folding region that is substantially free of fastening material as shown in figure 4.
With reference to claims 77 and 83, Martin discloses a method of manufacturing a male incontinence guard (abstract) that includes providing the guard with a longitudinal extension along a longitudinal axis (figure 4) and a transverse extension along a transverse axis (figure 4), said transverse axis dividing said guard into an upper portion and a lower portion (figure 4), said upper portion having a greater maximum extension in a transverse direction parallel to transverse axis than the maximum extension of the lower portion in the transverse direction as shown in figure 4 above.
 Martin incorporates Busam et al. (US 7,744,576) in col. 4, lines 54-60.

Martin also provides a first side region, a second side region and a central region located therebetween (figure 4 above) wherein a first fold line is provided between the first side region and the central region and a second fold line is provided between the central region and the second side region as shown in annotated figure 4 above.
The first side region is configured to be folded along the first fold line over the central region (figure 6) and the second side region is configured to be folded along the second fold line over the central region such that the first side region at least partially overlaps the second side region to form a first overlap region (cl. 83) as shown in figure 7.
The first and second regions include a fastening material (58 A-E) on the backsheet of the guard and the fastening material is at least partially disposed in the first overlap region as shown in figure 7.
Lastly, Martin discloses a first distance D1 (a,e) defined as claimed (figure 8) which D1 has a width of about 3 inches as set forth in col. 7, line 12. Likewise, Martin   also discloses a second distance D2 (c,g) defined as claimed (figure 8) which D2 also has a width of about 3 inches as set forth in col. 7, line 12. The central region (b,f) constitutes a third distance (D3) which also measures about 3 inches as set forth in col. 7, line 12.

As to claim 79, Martin discloses an incontinence guard wherein at least one fold line is formed by embossing as set forth in col. 4, lines 54-60 through the incorporation of Roe et al. (US 8,979,815).
Roe et al. (hereinafter ‘815) discloses that any portion of the topsheet and/or backsheet may be embossed as set forth in col. 6, lines 6-8.
With reference to claim 84, see figures 4-7 of Martin which show folding of the lower end region of the third fold line before folding first and second side regions along their respective fold lines.
Regarding claim 85, Martin discloses an incontinence guard which includes placing folded products in a package as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses placing folded products in a package as set forth in col. 19, lines 29-37.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 51 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Sr. (US 10,188,558).

The difference between Martin and claim 51 is the provision that the first overlap region is at least 10mm in the transverse direction.
It would have been obvious to one ordinary skill in the art at the time of the invention to modify the dimensions of the overlap region as desired because Martin acknowledges that the dimensions of the wrap are exemplary and may be adjusted as needed as set forth in col. 7, lines 17-22.
Claims 86-90 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Sr. (US 10,188,558) and further in view of Johnson (US 2018/0104037).
	With reference to claim 86, Martin teaches the invention substantially as claimed as set forth in the rejection of claim 49.
	The difference between Martin and claim 86 is the provision that the incontinence guard is part of a kit and includes a set of instructions.
	Johnson teaches an analogous male incontinence garment that is provided as a kit (105) which further includes a set of instructions (107) as set forth in [0028].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Martin in a kit with a set of instructions as taught by Johnson in order to offer the convenience of a plurality of incontinence garments in a single package with instructions that may detail functional relationships in relation to the structure of the incontinence garment system such that the incontinence garment system 100 can be used, maintained, or the like, in a preferred manner as taught by Johnson in [0028]. 

Enz discloses pre-folding along first and second fold lines as shown in figure 10.
Regarding claim 88, Martin discloses an incontinence guard which includes placing folded products in a package as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses placing folded products in a package as set forth in col. 19, lines 29-37.
Regarding claim 89, Martin discloses an incontinence guard wherein the guard further comprises a removable protector for at least one region of fastening material as set forth in col. 4, lines 54-60 through the incorporation of Enz et al. (US 9,480,611).
Enz discloses that the fastening components of the article may include a release coating as set forth in col. 38, lines 39-42.
With reference to claim 90, Martin teaches the invention substantially as claimed as set forth in the rejection of claim 86.
	The difference between Martin and claim 90 is the provision that the instructions are provided on the package, the backsheet, an instruction folder or a removable protector.
	Johnson teaches an analogous male incontinence garment that is provided as a kit (105) which further includes a set of instructions (107) as set forth in [0028].
	It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the article of Martin in a kit with a set of instructions as taught by Johnson in order to offer the convenience of a plurality of incontinence garments in a single package with instructions that may detail functional relationships in relation to the structure of the incontinence garment system such that the incontinence garment system 100 can be used, maintained, or the like, in a preferred manner as taught by Johnson in [0028]. 

The location of the instructions does not result in a structural difference between the claimed invention and the prior art. As such, the claim is not patentably distinct from the teaching of Martin in view of Johnson.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yonaha (US 2019/0254890) discloses a method for folding and individually packaging an absorbent article.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELE M KIDWELL whose telephone number is (571)272-4935. The examiner can normally be reached Monday-Friday, 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781